Shaw C. J.
delivered the opinion of the Court. The devise to the wife, under the will of Benjamin Reed, was of a life estate ; the devise to the three Gordons, her children, was a contingent remainder, depending upon the contingency of their surviving their mother. The devise to his own child or .children and their heirs, was a vested remainder as to part, and perhaps as to the whole, subject only to the contingency of any of the Gordons surviving. Upon the death of all the Gordons in the lifetime of their mother, their interest terminated. If the estate of Richard was a vested remainder, it descended to his heirs, notwithstanding he died during the continuance of the life estate.
But whether Richard and his heirs took the whole as a vested remainder, under the last clause, or not, is now immaterial. If he did not, if the remainders were all contingent, then upon the death of the tenant for life the estate reverted to the heirs of the devisor. Richard was the only heir of the father ; the right of reversion was in him, and on his death, descended to his heirs. In either way therefore of considering it, the estate vests in the heirs of Richard, and not in any of the collateral kindred of the devisor.

Petition dismissed.